Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 1 of 18 PAGEID #: 2396




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 Kevin Michael Thornton,

               Petitioner,                                     Case No. 1:14cv561

        v.                                                     Judge Michael R. Barrett

 Warden, Madison Correctional Institution,

               Respondent.

                                         ORDER

        This is a habeas corpus case under 28 U.S.C. § 2254. This matter is before the

 Court upon the Magistrate Judge’s May 23, 2019 Report & Recommendation (Doc. 68)

 and the Magistrate Judge’s July 5, 2019 Supplemental Report & Recommendation

 (Doc. 76).   The Magistrate Judge recommends dismissing Petitioner’s petition with

 prejudice; and denying a certificate of appealability on the issue on which he has sought

 a certificate. Petitioner filed timely objections (Docs. 74, 79). Respondent has not filed

 responses to those objections.

        This Court shall consider objections to a magistrate judge's order on a

 nondispositive matter and “shall modify or set aside any portion of the magistrate

 judge's order found to be clearly erroneous or contrary to law.” Fed.R.Civ.P. 72(a).

 When objections to a magistrate judge’s report and recommendation are received on a

 dispositive matter, the assigned district judge “must determine de novo any part of the

 magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

 72(b)(3).    After review, the district judge “may accept, reject, or modify the
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 2 of 18 PAGEID #: 2397




 recommended decision; receive further evidence; or return the matter to the magistrate

 judge with instructions.” Id.; see also 28 U.S.C. § 636(b)(1).

         The Magistrate Judge has provided a comprehensive review of the factual and

 procedural history of this case, and the same will not be repeated here except to the

 extent necessary to address Petitioner’s objections.

         Petitioner objects to the following conclusions reached by the Magistrate Judge:

 (1) Petitioner’s claims are time-barred; (2) Petitioner has not established his actual

 innocence under Schlup v. Delo, 513 U.S. 298 (1995); (3) the state court ruled on

 Petitioner’s ineffective-assistance-of-counsel claim, and the attendant conclusion that

 AEDPA bars an evidentiary hearing; (4) Petitioner’s claim of ineffective assistance of

 trial counsel should be denied; (5) Petitioner’s claim of actual innocence should be

 denied; (6) Petitioner should be denied a certificate of appealability; and (7) Petitioner is

 only seeking a certificate of appealability on only one of his two claims.

    I.      ANALYSIS

            A. Statute of limitations

         The Magistrate Judge concluded that Petitioner’s petition was time-barred by the

 Antiterrorism and Effective Death Penalty Act’s (“AEDPA”) one-year statute of

 limitations.

         Petitioner does not dispute that his conviction and direct appeals concluded on

 July 13, 2010, and his Petition was not filed in this Court until July 8, 2014. However,

 Petitioner maintains that the DNA and photogrammetric evidence which supports his

 claims were not known to him until March 27, 2012—the date the DNA Diagnostics

 Center issued the report concluding the DNA on the zip ties belonged to someone other



                                              2
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 3 of 18 PAGEID #: 2398




 than Petitioner. Petitioner explains that under 28 U.S.C. § 2244(d)(1)(D), his claims did

 not accrue until he could have been aware of this evidence through the exercise of due

 diligence.

        The statute provides, in relevant part:

        (d)(1) A 1-year period of limitation shall apply to an application for a writ of
        habeas corpus by a person in custody pursuant to the judgment of a State
        court. The limitation period shall run from the latest of—

        ...

        (D) the date on which the factual predicate of the claim or claims
        presented could have been discovered through the exercise of due
        diligence.

 28 U.S.C. § 2244.

        Even if the Court were to accept March 27, 2012 as the date on which the factual

 predicate of the claims presented could have been discovered through the exercise of

 due diligence, Petitioner’s petition was filed over two years later on July 8, 2014.

        Petitioner maintains that part of this period should be tolled for the time Petitioner

 spent exhausting his administrative remedies in state court.            On May 23, 2012,

 Petitioner filed a motion for leave to file a delayed motion for new trial or a delayed

 petition for post-conviction relief in his state court proceedings. The Clermont County

 Court of Common Pleas denied relief.              (Doc. 5-49, PAGEID# 1256).        Petitioner

 appealed, and the Twelfth District affirmed. State v. Thornton, Case No. CA2012-09-

 63, 2013 WL 2636129 (June 10, 2013), appellate jurisdiction declined, 136 Ohio St. 3d

 1559 (Nov. 6, 2013).

        Under the AEDPA, “the time during which a properly filed application for State

 post-conviction or other collateral review with respect to the pertinent judgment or claim



                                               3
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 4 of 18 PAGEID #: 2399




 is pending shall not be counted toward any period of limitation under this subsection.”

 28 U.S.C. § 2244(d)(2). However, state post-conviction or collateral review applications

 rejected by the state courts on timeliness grounds are not “properly filed” for AEDPA

 statutory tolling purposes. See Allen v. Siebert, 552 U.S. 3, 5-6 (2007) (per curiam);

 see also Pace v. DiGuglielmo, 544 U.S. 408, 413-14 (2005); Vroman v. Brigano, 346

 F.3d 598, 603 (6th Cir. 2003). Here, the Clermont County Court of Common Pleas

 denied Petitioner’s motions for a new trial and leave to file delayed motion for post-

 conviction relief as untimely. (Doc. 5-49, PAGEID# 1251, 1255). The Court of Appeals

 for the Twelfth District affirmed. State v. Thornton, 2013 WL 2636129, *7, *10 (Ohio Ct.

 App. June 10, 2013). Therefore, at the latest, the statute of limitations commenced on

 March 27, 2012 and ran uninterrupted until it expired on March 27, 2013.

           B. Equitable tolling

        The AEDPA's statute of limitations period is subject to equitable tolling. See

 Holland v. Florida, 560 U.S. 631, 130 S.Ct. 2549, 2560, 177 L.Ed.2d 130 (2010). A

 habeas petitioner is entitled to equitable tolling only if two requirements are met: (1) the

 petitioner “has been pursuing his rights diligently,” and (2) “some extraordinary

 circumstance stood in his way and prevented timely filing.”          Id. at 2562 (internal

 quotation marks omitted).

        The Magistrate Judge concluded that Petitioner has not demonstrated that he

 exercised due diligence in the two years between his resentencing in 2009 and his

 contact with the Innocence Project in 2011. The Magistrate Judge also noted that even

 after the Innocence Project accepted Petitioner’s case in 2011, it waited until July 8,

 2014 to file the federal habeas petition.



                                              4
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 5 of 18 PAGEID #: 2400




        “The diligence required for equitable tolling purposes is reasonable diligence, not

 maximum diligence.” Holland, 130 S.Ct. at 2565. As the Magistrate Judge explained,

 both the evidence tested—the ties and the surveillance video—and the methods of

 scientific testing were available at the time of trial.        However, as the Sixth Circuit

 explained in granting Petitioner’s motion to file a second or successive habeas petition:

        although it was theoretically possible for Thornton to have sought Y-STR
        DNA testing and photogrammetric analysis in conjunction with his first
        petition, it is hard to imagine how, even with the exercise of due diligence,
        he could have known to do so. As noted by the Ohio Court of Appeals,
        even trial counsel “was unaware of Y-STR DNA testing at the time of the
        trials.” Thornton, 2013 WL 2636129, at *5.

 (Doc. 43, PAGEID# 1941). While this may explain why Petitioner did not raise his claim

 in his first § 2254 petition, it does not provide justification for the two-year delay between

 the time the DNA testing results were issued on March 27, 2012 and the filing of

 Petitioner’s second § 2254 petition on July 8, 2014. 1 The Sixth Circuit has found that


        1
          As the Sixth Circuit has explained, the analysis for determining authorization to file a
 second or successive petition and compliance with the AEDPA’s one-year statute of limitations
 are distinct:

        Section 2244(b)(3)(C) requires the relevant court of appeals to ensure that the
        petitioner's request for permission to file a second habeas corpus petition
        “satisfies the requirements of this subsection.” (emphasis added). In contrast, 28
        U.S.C. § 2244(b)(4) charges the district court, and not the court of appeals, to
        “dismiss any claim presented in a second or successive application that the court
        of appeals has authorized to be filed unless the applicant shows that the claim
        satisfies the requirements of this section.” (emphasis added). Thus, investigating
        compliance with the one-year statute of limitations outlined in 28 U.S.C. §
        2244(d)-clearly a separate subsection from 28 U.S.C. § 2244(b)-is not within the
        purview of the court of appeals' consideration of applications requesting
        authorization to file a second or successive habeas corpus petition pursuant to
        28 U.S.C. § 2244(b).

        Indeed, not only does the text of the statute require this conclusion, but logic
        counsels that a court of appeals considering a request for authorization to file a
        second or successive habeas corpus petition would not consider whether or not
        the habeas corpus petition complies with the one-year statute of limitations.
        When considering motions pursuant to 28 U.S.C. § 2244(b) for permission to file

                                                 5
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 6 of 18 PAGEID #: 2401




 such delays demonstrate a lack appropriate diligence. See, e.g., Keeling v. Warden,

 673 F.3d 452, 463 (6th Cir. 2012) (finding that over two year delay “exceeds that which

 has previously been found excessive and inappropriate for the application of equitable

 tolling”); Vroman v. Brigano, 346 F.3d 598, 605 (6th Cir. 2003) (finding that the

 petitioner’s decision to proceed solely in state court “rather than filing his federal habeas

 petition and protecting his federal constitutional rights, demonstrates a lack of

 diligence.”). Moreover, Petitioner has not identified any extraordinary circumstances

 that stood in his way and prevented the timely filing of his federal habeas petition.

 Therefore, the Court finds no error in the Magistrate Judge’s conclusion that Petitioner

 failed to demonstrate the diligence required to equitably toll the statute of limitations for

 filing his federal habeas petition.




        a second or successive habeas corpus petition, the court does not have a
        developed record because the new petition has not yet been considered by a
        district court. As a result, courts of appeal cannot determine whether the one-
        year statute of limitations should be equitably tolled, see, e.g., Souter v. Jones,
        395 F.3d 577, 589 (6th Cir. 2005) (determining that, based upon the particular
        facts of the case, the petitioner had presented sufficient evidence of actual
        innocence to be granted equitable tolling); see also Pace v. DiGuglielmo, 544
        U.S. 408, 418, 125 S.Ct. 1807, 161 L.Ed.2d 669 (2005) (stating that equitable
        tolling is available when the petitioner can demonstrate “(1) that he has been
        pursuing his rights diligently, and (2) that some extraordinary circumstance stood
        in his way”), or on what date the defendant was able to discover the evidence in
        question through due diligence. See, e.g., Granger v. Hurt, 90 Fed.Appx. 97, 99-
        101 (6th Cir. 2004) (finding that, because of the particular facts of the case, the
        one-year period should begin after the date the information in fact became
        available); see also 2 Randy Hertz & James S. Liebman, Federal Habeas Corpus
        Practice and Procedure, 1447-48 (5th ed. 2005) (“The statute limits the scope of
        review at this stage to the specific question whether the motion makes a prima
        facie showing that any of the claims in the petition satisfy AEDPA's substantive
        successive petition standards, thereby evidently rendering irrelevant other
        possible grounds for dismissal such as ultimate lack of merit, nonexhaustion,
        procedural default, and the like.”).

 In re McDonald, 514 F.3d 539, 543 (6th Cir. 2008).

                                                6
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 7 of 18 PAGEID #: 2402




           C. Equitable exception – actual innocence

        Actual innocence, if proven, can excuse a statute of limitations bar to review of a

 petitioner's claims, but requires the petitioner to demonstrate that “in light of . . . new

 evidence, no juror, acting reasonably, would have voted to find him guilty beyond a

 reasonable doubt.” McQuiggin v. Perkins, 569 U.S. 383, 386, 133 S.Ct. 1924, 185

 L.Ed.2d 1019 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 329, 115 S.Ct. 851, 130

 L.Ed.2d 808 (1995)). This type of actual-innocence claim, sometimes called gateway

 innocence, “does not by itself provide a basis for relief.” Schlup, 513 U.S. at 315.

        “To be credible, such a claim requires petitioner to support his allegations of

 constitutional error with new reliable evidence—whether it be exculpatory scientific

 evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

 presented at trial.” Id. at 324. However, the actual innocence exception should “remain

 rare” and “only be applied in the ‘extraordinary case.’” Souter v. Jones, 395 F.3d 577,

 590 (6th Cir. 2005) (quoting Schlup, 513 U.S. at 321).

        The Magistrate Judge rejected Petitioner’s argument that this equitable exception

 should be applied in his case. The Magistrate Judge found that that the evidence is not

 so strong as to prove that it is more likely than not that no reasonable juror would have

 found Petitioner guilty beyond a reasonable doubt. The Magistrate Judge explained

 that the DNA test does not prove that Petitioner was not the perpetrator because there

 were numerous ways that another male who was not the perpetrator could have

 deposited the DNA; and the surveillance footage showed that the perpetrator wore

 gloves during the crime which would have prevented the deposit of DNA.                 The

 Magistrate Judge explained that the photogrammetric evidence has not been subjected



                                              7
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 8 of 18 PAGEID #: 2403




 to cross-examination or the laying of a scientific foundation under Daubert v. Merrell

 Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). 2 In addition, as the Magistrate Judge

 explained, at trial, Petitioner argued that he was taller than the person in the

 surveillance video, and the jury was able to make the height comparison.                      The

 Magistrate Judge also pointed to other evidence of guilt presented a trial:

        Thornton was a person known to the Milford, Ohio, police and was
        identified by them from the surveillance video. When they executed a
        search warrant at his residence, he commented to his mother in their
        presence that they thought he had robbed the Cash Express before any
        mention of that robbery had occurred. Having claimed that he had been at
        home with his mother when the crime occurred, he changed his story after
        it was shown that she was not at home at the time and he produced no
        other alibi witness. 2013-Ohio-2394, at ¶¶ 2-3. He voluntarily confessed
        the crime to another person. The victim identified Thornton in a
        photographic lineup about which no claim of suggestiveness has been
        made. She also identified clothing recovered from Thornton’s residence
        as the clothing worn by the perpetrator. Id. at ¶ 44.

 (Doc. 68, PAGIED# 2315-16) (footnote omitted).

        The Court finds no error in the Magistrate Judge’s conclusion that based on this

 evidence Petitioner has failed to make a “gateway claim” of actual innocence. The

 following discussion by the Sixth Circuit illustrates the type of new evidence which

 establishes sufficient doubt about a petitioner’s guilt:

        For example, in the one Supreme Court case in which the petitioner
        satisfied the gateway-innocence standard, the Court held that “the central
        forensic proof connecting [the petitioner] to the crime—the blood and the
        semen—ha[d] been called into question and [he] ha[d] put forward
        substantial evidence pointing to a different suspect.” Id. at 554, 126 S.Ct.
        2064. Although it was “not a case of conclusive exoneration,” and some
        evidence still “support[ed] an inference of guilt,” the Court held that it was

        2
          The Court notes that in analyzing a gateway-innocence claim, it “must consider all the
 evidence, old and new, incriminating and exculpatory, without regard to whether it would
 necessarily be admitted under rules of admissibility that would govern at trial.” House v. Bell,
 547 U.S. 518, 538, 126 S.Ct. 2064, 165 L.Ed.2d 1 (2006). Therefore, admissibility under
 Daubert is not a basis for excluding this evidence from consideration, but new evidence of
 actual innocence must nevertheless be “reliable.” Schlup, 513 U.S. at 324.

                                                 8
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 9 of 18 PAGEID #: 2404




       “more likely than not that no reasonable juror viewing the record as a
       whole would lack reasonable doubt.” Id. Similarly, in Souter, this court
       held that the petitioner established gateway innocence where he
       presented compelling scientific evidence that the “only evidence which
       directly tie[d]” him to the victim’s death, could not have caused the victim’s
       injuries. Souter, 395 F.3d at 590.

       In contrast, we have refused to open the innocence gateway when the
       petitioner’s proffered evidence was less reliable. For example, in Whalen
       v. Randle, we held that the petitioner was “unable to demonstrate that he
       was actually innocent” even though his evidence included testimony by his
       alleged codefendant that the petitioner was not an accomplice in the
       robberies because of “the doubtful credibility of petitioner’s accomplice.”
       37 F. App'x 113, 116, 121 (6th Cir. 2002). Similarly, in Knickerbocker v.
       Wolfenbarger, where the petitioner presented an inmate’s affidavit stating
       that the petitioner’s codefendant had told the affiant that the petitioner did
       not strangle the murder victim, we held that this was insufficient to
       demonstrate the petitioner’s actual innocence, in part, because the
       statements were hearsay, and “thus presumptively less reliable than direct
       testimony.” 212 F. App'x 426, 433 (6th Cir. 2007).

 Davis v. Bradshaw, 900 F.3d 315, 326–27 (6th Cir. 2018), cert. denied, 139 S. Ct. 1619,

 203 L. Ed. 2d 903 (2019). In another case, the Sixth Circuit explained:

       To the extent that Willis argues that actual innocence warrants equitable
       tolling, his arguments fail because the evidence he presents is merely
       consistent with innocence, and is not evidence that would demonstrate
       that no reasonable juror could have voted to convict. See Souter v.
       Jones, 395 F.3d 577, 590 (6th Cir.2005) (citing Schlup v. Delo, 513 U.S.
       298, 327, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995)). For instance, a picture
       of Willis with short hair ten days before the crime does not prove that Willis
       did not wear a wig and/or false facial hair during the commission of the
       crime. Jurors may convict based solely on eyewitness identifications even
       when some evidence suggests a lack of reliability. Likewise, a doctor's
       opinion that Willis would have been limping at the time of the crime does
       not prove that observers would have seen him limp, nor would jurors
       necessarily credit the doctor's opinion. And evidence that Willis had some
       money at the time of the robbery hardly proves that jurors would not
       believe he would not have stolen a smaller amount, putting aside the
       difficulty of how a robber is supposed to know in advance how much
       money he will successfully steal. Equitable tolling based on “actual
       innocence” requires more compelling evidence than that which Willis
       presents.

 Willis v. Jones, 329 F. App'x 7, 18 (6th Cir. 2009).       Similarly, the evidence which

                                             9
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 10 of 18 PAGEID #: 2405




 Petitioner has presented here is merely consistent with innocence, but does not

 demonstrate that it is more likely than not that no juror, acting reasonably, would have

 voted to find him guilty beyond a reasonable doubt.

       Therefore, the Court finds no error in the Magistrate Judge’s conclusion that

 Petitioner has not satisfied the Schlup gateway requirements; and therefore, the Petition

 is dismissed as time-barred.

           D. Evidentiary Hearing

       AEDPA restricts the availability of federal evidentiary hearings in habeas corpus

 proceedings.   Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d 452, 464 (6th Cir.

 2012). For a claim that was adjudicated on the merits in a state court proceeding,

 sections 2254(d)(1) and (d)(2) of AEDPA apply, and a district court is limited to the

 record that was before the state court at the time. Id. (citing Cullen v. Pinholster, 563

 U.S. 170, 181, 131 S. Ct. 1388, 1398, 179 L. Ed. 2d 557 (2011)).

       The Magistrate Judge concluded that because the state courts decided

 Petitioner’s claims on the merits, this Court is limited to the record before the state

 court, and an evidentiary hearing is barred in this case. Accord Lynch v. Hudson, 182

 F. Supp. 3d 787, 792 (S.D. Ohio 2016) (explaining that Cullen v. Pinholster, 563 U.S.

 170 (2011) precluded consideration of new evidence, despite the petitioner’s attempt to

 present them to the Ohio courts in a successive post-conviction petition).

       In his objections, Petitioner argues that his Sixth Amendment ineffective

 assistance of trial counsel claim has never been adjudicated on its merits by any state

 court; and therefore, Pinholster does not apply. However, as the Magistrate Judge

 explained, even if this Court were to assume that the state courts did not rule on the



                                            10
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 11 of 18 PAGEID #: 2406




 merits of Petitioner’s ineffective assistance of trial counsel claim, that failure to rule

 would not entitle him to an evidentiary hearing because he has procedurally defaulted

 that claim by not timely presenting it to the Ohio courts.

        To a certain extent, the Ohio Court of Appeals did address the lack of merit of

 Petitioner’s claim in order to determine whether he had met the exception for the

 untimely filing of his post-conviction petition under Ohio Revised Code § 2953.23(A)(2).

 However, “Ohio courts have clearly indicated that § 2953.23 denies courts subject

 matter jurisdiction over claims that cannot meet the statute's stringent requirements.

 The Ohio courts have interpreted their own law to conclude that where a court lacks

 jurisdiction, any judgment on the merits is rendered void ab initio.” Gumm v. Mitchell,

 775 F.3d 345, 362 (6th Cir. 2014).

        Nevertheless, “a federal court usually may not review a state prisoner's habeas

 claim if (1) the prisoner broke a state procedural rule, (2) the state court enforced the

 rule, and (3) the procedural forfeiture was an adequate and independent ground for

 denying relief.” Benton v. Brewer, 942 F.3d 305, 307 (6th Cir. 2019). The Sixth Circuit

 has “consistently found procedural default when Ohio courts have held that Ohio

 Revised Code § 2953.23 bars them from entertaining a second post-conviction petition.”

 Bies v. Sheldon, 775 F.3d 386, 396, n.7 (6th Cir. 2014) (citing Broom v. Mitchell, 441

 F.3d 392, 399–401 (6th Cir. 2006)); see also Hill v. Mitchell, No. 1:98-CV-452, 2006 WL

 2807017, at *47 (S.D. Ohio Sept. 27, 2006) (“Ohio's postconviction rules, and

 specifically the rules imposing a limitations period and those imposing stringent

 conditions on the filing of untimely and/or successive petitions, are adequate and

 independent.“); Nickleson v. Welch, No. 3:09-CV-906, 2010 WL 5582881, at *4 (N.D.



                                              11
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 12 of 18 PAGEID #: 2407




 Ohio Oct. 14, 2010) (explaining that Ohio's timeliness requirement for post-conviction

 petitions is an adequate and independent state law ground).

        Therefore, the Court finds no error in the Magistrate Judge’s conclusion that has

 procedurally defaulted his ineffective assistance of trial counsel claim; and Petitioner is

 not entitled to an evidentiary hearing.

              E. Claim on merits – ineffective assistance of counsel

        Petitioner claims that he received ineffective assistance of counsel when his trial

 attorney failed to obtain and present Y-STR DNA testing of the zip ties and

 photogrammetric analysis of the surveillance video. As explained above, the Magistrate

 Judge found that this claim was barred by the statute of limitations, or procedurally

 defaulted.     In the alternative, the Magistrate Judge found that Petitioner’s claim of

 ineffective assistance of counsel was without merit.

        As the Supreme Court has explained: “Federal habeas relief may not be granted

 for claims subject to § 2254(d) unless it is shown that the earlier state court's decision

 ‘was contrary to’ federal law then clearly established in the holdings of this Court, §

 2254(d)(1); Williams v. Taylor, 529 U.S. 362, 412, 120 S.Ct. 1495, 146 L.Ed.2d 389

 (2000); or that it ‘involved an unreasonable application of’ such law, § 2254(d)(1); or that

 it ‘was based on an unreasonable determination of the facts’ in light of the record before

 the state court, § 2254(d)(2).” Harrington v. Richter, 562 U.S. 86, 100, 131 S. Ct. 770,

 785, 178 L. Ed. 2d 624 (2011).

        Here, the Magistrate Judge explained that as an alternative to its holding that the

 trial court had properly denied Petitioner’s delayed motion for a new trial and delayed

 motion for post-conviction relief, the Ohio’s Twelfth District Court of Appeals concluded



                                             12
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 13 of 18 PAGEID #: 2408




 that Petitioner had failed to demonstrate ineffective assistance of trial counsel in failing

 to obtain and introduce this evidence because the evidence failed to show that no

 reasonable factfinder would have found him guilty. The Magistrate Judge found that

 this conclusion was not an objectively unreasonable application of Strickland v.

 Washington, 466 U.S. 668 (1984).

        To establish an ineffective assistance of counsel claim, a petitioner must

 establish:   (1)   counsel's   performance    fell   below   an   “objective   standard   of

 reasonableness” under prevailing professional norms; and (2) the deficient performance

 prejudiced the defense. Strickland, 466 U.S. at 687-88. When reviewing a state court's

 denial of an ineffective assistance of counsel claim under this standard, federal habeas

 courts undertake a “doubly deferential” standard of review. Woods v. Donald, 575 U.S.

 312, 316, 135 S.Ct. 1372, 191 L.Ed.2d 464 (2015).

        The Magistrate Judge noted that forensic photogrammetric evidence was largely

 unknown by the bar at the time of Petitioner’s trial, so that it was not deficient

 performance for his attorney to fail to seek funds to employ it. Accord Harrington v.

 Richter, 131 S.Ct. 770, 789 (2011) (“Counsel was entitled to formulate a strategy that

 was reasonable at the time and to balance limited resources in accord with effective trial

 tactics and strategies.”). The Magistrate Judge explained that while DNA testing was

 more widely known, Petitioner has not established prejudice under the second prong of

 the Strickland test. The Court finds no error in this conclusion. The Court of Appeals

 for the Twelfth District explained:

        Thornton failed to demonstrate that, had the DNA and photogrammetric
        evidence been introduced at trial, the result of the trial would have been
        different. Though this information could certainly have been beneficial to
        Thornton's case, the DNA evidence does not conclusively eliminate

                                              13
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 14 of 18 PAGEID #: 2409




       Thornton as the perpetrator and the discrepancy between Thornton's
       height and the height of the man shown in the surveillance footage was
       argued by trial counsel.

 State v. Thornton, 2013 WL 2636129, *8. This Court finds that it was not unreasonable

 for the Ohio Court of Appeals to conclude that based on the other evidence against

 Petitioner, Petitioner likely would have been convicted even in the face of a negative

 DNA test. Therefore, the Court concludes that there was no error in the Magistrate

 Judge’s alternative finding that Petitioner’s claim of ineffective assistance of counsel

 was without merit.

           F. Actual innocence

       The Magistrate Judge found that Petitioner’s stand-alone claim of actual

 innocence is not cognizable in habeas corpus.

       While the Supreme Court has recognized an actual innocence exception that

 allows federal courts to reach the merits of defaulted, successive, or abusive habeas

 claims in cases of capital sentencing, see Sawyer v. Whitley, 505 U.S. 333, 335-36, 341

 (1992), a claim of ‘actual innocence’ is not itself a constitutional claim, but instead a

 gateway through which a habeas petitioner must pass to have his otherwise barred

 constitutional claim considered on the merits.” Herrera v. Collins, 506 U.S. 390, 404

 (1993). Accordingly, the Sixth Circuit has “repeatedly indicated such claims are not

 cognizable on habeas.” Cress v. Palmer, 484 F.3d 844, 854 (6th Cir. 2007); see also

 Bowman v. Haas, No. 15-1485, 2016 WL 612019, *5 (6th Cir. Feb. 10, 2016) (holding

 that a freestanding claim of actual innocence is not cognizable in a non-capital federal

 habeas proceeding). Therefore, the Court concludes that there was no error in the

 Magistrate Judge’s alternative finding that Petitioner’s claim of actual innocence was



                                            14
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 15 of 18 PAGEID #: 2410




 without merit.

            G. Certificate of appealability

        A certificate of appealability may issue only if a habeas petitioner makes “a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

 When a court denies relief on the merits, the substantial showing threshold is met if the

 petitioner demonstrates that “reasonable jurists would find the district court's

 assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529

 U.S. 473, 484-85 (2000).       When a court denies relief on procedural grounds, a

 certificate of appealability should issue if it is shown that “jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Id.

        In his objections, Petitioner clarifies that he is seeking a certificate of

 appealability on not only his stand-alone claim of actual innocence, but also his claim of

 ineffective assistance of counsel claim. However, the Court finds that Petitioner is not

 entitled to a certificate of appealability on his stand-alone claim of actual innocence.

 Accord Haynie v. Buchanan, 2019 WL 5790995, at *2 (6th Cir. Sept. 24, 2019) (“[T]o the

 extent that Haynie also claims that he is actually innocent, reasonable jurists would not

 debate the district court's conclusion that this claim is not cognizable in federal habeas

 proceedings”).

        As to a certificate of appealability regarding Petitioner’s claim of ineffective

 assistance of counsel, the Court concludes that jurists of reason would find it debatable

 whether the petition states a valid claim of the denial of a constitutional right and that



                                              15
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 16 of 18 PAGEID #: 2411




 jurists of reason would find it debatable whether the district court was correct in its

 procedural ruling. The Court notes that in granting Petitioner’s motion to file a second

 or successive habeas petition, the majority found that Petitioner “has made a prima

 facie showing that, if taken in light of the evidence as a whole, this newly discovered

 evidence would be sufficient to establish by clear and convincing evidence that no

 reasonable factfinder would have found him guilty of the underlying offense.” (Doc. 43,

 PAGEID# 1941). In addition, in denying Petitioner’s motion for leave to file a delayed

 motion for post-conviction relief under Ohio Revised Code § 2953.23, the Court of

 Common Pleas explained:

       The court does not reach its conclusion in this case lightly or without some
       concern, While trial counsel made an argument to the jury that the
       perpetrator in the video used at trial appeared to be shorter than the
       defendant, expert analysis and testimony on this issue would undoubtedly
       have been given greater weight with a jury than a mere unsubstantiated
       argument by defense counsel The findings of the photogrammetry expert
       might have gone a long way toward confirming the argument made by the
       defendant since the inception of this case, namely that the defendant is
       too tall to be the perpetrator seen on the surveillance video from the Cash
       Express, Furthermore, on its face, it seems unreasonable to expect that a
       lay person such as the defendant should have been expect to realize the
       importance of having an expert on such a fundamental issue as the height
       discrepancy when his own counsel apparently failed to appreciate its
       importance.

 (Doc. 5-49, PAGEID# 1265).

       However, in his dissenting opinion in the Sixth Circuit’s ruling on Petitioner’s

 motion to file a second or successive habeas petition, Judge McKeague noted that:

       The fact that Thornton’s DNA was not found on the zip ties does not
       necessitate his acquittal. A reasonable factfinder might conclude, for
       example, that the DNA came from another person who touched the ties.
       Further, the fact that a single expert’s photogrammetric analysis suggest
       the true suspect was three inches shorter faces no better. A reasonable
       factfinder might reasonably reject his opinion if faced with competing
       eyewitness testimony.

                                           16
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 17 of 18 PAGEID #: 2412




 (Doc. 43, PAGEID# 1943).

          While these statements are made in light of different applicable standards, the

 Court finds that these statements show that jurists of reason would find it debatable

 whether the petition states a valid claim of ineffective assistance of counsel; and that

 jurists of reason would find it debatable whether the district court was correct in its ruling

 denying Petitioner’s gateway claim of innocence under Schlup v. Delo, 513 U.S. 298,

 327, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995).

          Therefore, the Court grants a certificate of appealability as to whether Petitioner's

 actual innocence claim excuses his failure to timely file the petition.          If Petitioner

 chooses to appeal the Court's decision, he may proceed in forma pauperis on appeal

 because an appeal could be taken in good faith. 28 U.S.C. § 1915(a)(3).

    II.      CONCLUSION

          Based on the foregoing, Petitioner’s objections are OVERRULED; and the Court

 hereby ADOPTS the Magistrate Judge’s May 23, 2019 Report & Recommendation

 (Doc. 68) and the Magistrate Judge’s July 5, 2019 Supplemental Report &

 Recommendation (Doc. 76).




                                               17
Case: 1:14-cv-00561-MRB-MRM Doc #: 80 Filed: 12/10/20 Page: 18 of 18 PAGEID #: 2413




       Accordingly, it is hereby ORDERED that the Petition be DISMISSED WITH

 PREJUDICE; and Petitioner’s Motion for Evidentiary Hearing is DENIED. However, the

 Court GRANTS a certificate of appealability as to whether Petitioner's actual innocence

 claim excuses his failure to timely file the petition; and Petitioner may proceed in forma

 pauperis on appeal because an appeal could be taken in good faith. 28 U.S.C. §

 1915(a)(3).

       IT IS SO ORDERED.

                                                     /s/ Michael R. Barrett
                                                 JUDGE MICHAEL R. BARRETT




                                            18
